 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9                                   WESTERN DIVISION
10
     _________________________________
11                                    )
     AARON GUARDADO,                  )               No. SA CV 19-01302-VBF-RAO
12                                    )
                    Petitioner,       )               ORDER
13                                    )
          v.                          )               Adopting the R & R:
14                                    )               Dismissing the Action Without
                                      )               Prejudice for Lack of Prosecution
15   NEIL MCDOWELL (Warden),          )
                                      )               Directing Entry of Separate Judgment;
16                  Respondent.       )               Terminating the case (JS-6)
     ________________________________)
17
18         This is a California state prisoner’s action for a writ of habeas corpus pursuant
19   to 28 U.S.C. section 2254. The United States Magistrate Judge issued a Report and
20   Recommendation (“R&R”) on September 17, 2019, recommending that the Court
21   dismiss the action without prejudice due to petitioner’s failure to prosecute this action
22   with reasonable diligence. See CM/ECF Document (“Doc”) 12. The accompanying
23   Notice of Filing (Doc 11) advised the parties that they had to file any objections to
24   the R&R no later than October 7, 2019.
25         Neither party has filed objections, and Fed. R. Civ. P. 72(b)(3) requires de novo
26   review only of those parts of an R&R to which a party has timely objected. See Khan
27
28                                              -1-
 1   v. Langford, 2018 WL 1271204, *1 (C.D. Cal. Mar. 8, 2018) (citing, inter alia, US
 2   v. Reyna Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)).
 3         But the Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that
 4   when no timely objection is filed, the Court should review the R&R “for clear error
 5   on the face of the record.” Juarez, 2016 WL 2908238 at *2 (cite omitted); accord
 6   Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc);
 7   Benitez v. Parmer, 654 F. App’x 502, 503 (2d Cir. 2016) (“Because Benitez thus
 8   made only a general objection, the district court reviewed the 2013 R&R for clear
 9   error.”) (citing, inter alia, Adv. Comm. Notes to 1983 Am. of Fed. R. Civ. P. 72(b)).
10         Whether on de novo or clear-error review, the Court finds no defect of law,
11   fact, or logic in the R&R. Accordingly, the Court will accept the Magistrate Judge’s
12   findings and conclusions and implement her recommendation.
13
14                                         ORDER
15         The Report and Recommendation [Doc #12] is ADOPTED.
16         The petition for a writ of habeas corpus [Doc # 1] is DISMISSED without
17   prejudice due to petitioner’s lack of prosecution.
18         Petitioner’s motion for stay and abeyance [Doc #4] is DENIED as moot.
19         Respondent’s motion to dismiss claims two and three with prejudice as
20   untimely and proceed only on claim one [Doc #8] is DENIED as moot.
21         As required by Fed. R. Civ. P. 58(a), judgment will be a separate document.
22         The case SHALL BE TERMINATED and closed (JS-6).
23         IT IS SO ORDERED.
24
25   Dated: November 14, 2019                       _____________________________
                                                     Honorable Valerie Baker Fairbank
26                                                   Senior United States District Judge
27
28                                            -2-
